
	

115 S637 IS: Creating Transparency to Have Drug Rebates Unlocked (C-THRU) Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 637
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mr. Wyden (for himself, Mr. Brown, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act to provide greater transparency of
			 discounts provided by drug manufacturers.
	
	
		1.Short title
 This Act may be cited as the Creating Transparency to Have Drug Rebates Unlocked (C-THRU) Act of 2017.
		2.Public disclosure of drug discounts
 (a)In generalSection 1150A of the Social Security Act (42 U.S.C. 1320b–23) is amended— (1)in subsection (c), in the matter preceding paragraph (1), by striking this section and inserting subsection (b)(1); and
 (2)by adding at the end the following new subsection:  (e)Public availability of certain informationIn order to allow patients and employers to compare PBMs’ ability to negotiate rebates, discounts, and price concessions and the amount of such rebates, discounts, and price concessions that are passed through to plan sponsors, beginning January 1, 2018, the Secretary shall make available on the Internet website of the Department of Health and Human Services the information provided to the Secretary under paragraphs (2) and (3) of subsection (b) with respect to each PBM. The Secretary shall ensure that such information is displayed in a manner that prevents the disclosure of information on rebates, discounts, and price concessions with respect to an individual drug or an individual plan..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2018. 3.Minimum drug discounts required To be passed through to the plan sponsor (a)In generalSection 1150A of the Social Security Act (42 U.S.C. 1320b–23), as amended by section 2(a)(2), is amended—
 (1)in the heading, by inserting ; minimum drug discounts required to be passed through to the plan sponsor before the period at the end; and (2)by adding at the end the following new subsection:
					
						(f)Minimum drug discounts required To be passed through to the plan sponsor
 (1)RequirementBeginning January 1, 2020, a PBM that manages prescription drug coverage under a contract with a PDP sponsor or MA organization described in subsection (b)(1) or a qualified health benefits plan described in subsection (b)(2), shall, with respect to the plan sponsor of a health benefits plan, pass through to the plan sponsor a minimum percent (as established by the Secretary) of the aggregate amount of the rebates, discounts, or price concessions that the PBM negotiates that are attributable to patient utilization under the plan.
 (2)EstablishmentThe Secretary shall establish the minimum percent described in paragraph (1) in such a manner as will ensure that patients receive the maximum benefit of rebates, discounts, or price concessions while taking into account the costs of negotiating such rebates, discounts, and price concessions.
 (3)EnforcementA PDP sponsor of a prescription drug plan or an MA organization offering an MA–PD plan under part D of title XVIII may not contract with a PBM that is not in compliance with the requirement under paragraph (1)..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2020. 4.Part D negotiated prices required to take into account all price concessions at the point-of-sale (a)In generalSection 1860D–2(d)(1)(B) of the Social Security Act (42 U.S.C. 1395w–102(d)(1)(B)) is amended—
 (1)by striking prices.—For purposes and inserting “prices.—  (i)In generalFor purposes; and
 (2)by adding at the end the following new clause:  (ii)Negotiated prices at point-of-sale (I)In generalNegotiated prices for covered part D drugs described in clause (i), including all price negotiated concessions, shall be provided at the point-of-sale of the covered part D drug. If the negotiated price, including all negotiated price concessions, is not possible to calculate at the point-of-sale, an approximate negotiated price (as established by the Secretary) shall be used under the prescription drug plan or MA–PD plan.
 (II)Approximate negotiated priceIn determining an approximate negotiated price for a covered part D drug under subclause (I), the Secretary shall ensure that—
 (aa)such price reflects the estimated negotiated price that is based on the previous year’s negotiated price concessions negotiated under the plan for all or similar covered part D drugs or is based on such other factors as the Secretary may determine appropriate; and
 (bb)the use of such price does not prevent the use of value-based contracts between drug manufacturers, PDP sponsors, MA organizations, and pharmacies..
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2019.
			
